FILED
                             NOT FOR PUBLICATION                             JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CECIL DUDGEON,                                   No. 09-36123

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05200-RBL

  v.
                                                 MEMORANDUM *
HENRY RICHARDS, Superintendent; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Cecil Dudgeon, a Washington civil detainee, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

committed constitutional and state-law violations in responding to his public


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disclosure request. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001). We affirm.

      The district court properly dismissed Dudgeon’s claim for denial of access to

courts because Dudgeon failed to allege facts demonstrating that he suffered an

actual injury. See Lewis v. Casey, 518 U.S. 343, 348-49 (1996) (requiring actual

injury, like prejudice to contemplated or existing litigation, for claim of denial of

access to courts).

      The district court properly dismissed Dudgeon’s due process claim because

Dudgeon failed to allege the deprivation of a constitutional or state-created liberty

or property interest. See Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir. 2003)

(“Procedural due process claims require [ ] a deprivation of a constitutionally

protected liberty or property interest[.]”); cf. Sappenfield v. Dep’t of Corr., 110
P.3d 808, 811-12 (Wash. Ct. App. 2005) (prison policy, requiring an inmate either

to pay for and obtain by mail copies of department records or to send a personal

representative to inspect the records, was reasonable and did not violate

Washington’s Public Records Act).

      The district court properly dismissed Dudgeon’s equal protection claim

because Dudgeon failed to allege facts establishing an intent or purpose to




                                           2                                      09-36123
discriminate against him based upon his membership in a protected class. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005).

      The district court properly declined to exercise supplemental jurisdiction

over Dudgeon’s state-law claims after dismissing his federal claims without leave

to amend. See 28 U.S.C. § 1367(c)(3). We construe the dismissal of the state

claims as being without prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40
F.3d 1041, 1046 (9th Cir. 1994).

      Dudgeon’s remaining contentions, including those concerning retroactivity,

are unpersuasive.

      Jessica L. Greenwald’s motion to withdraw as defendants’ counsel is

granted.

      AFFIRMED.




                                         3                                    09-36123